               Case 3:18-cv-02354-JD Document 68 Filed 05/11/20 Page 1 of 3

                                                                      Sheppard, Mullin, Richter & Hampton LLP
                                                                      Four Embarcadero Center, 17th Floor
                                                                      San Francisco, California 94111-4109
                                                                      415.434.9100 main
                                                                      415.434.3947 fax
                                                                      www.sheppardmullin.com
                                                                      415.774.2924 direct
                                                                      cvangundy@sheppardmullin.com
May 11, 2020
                                                                      File Number: 23HL-298173
VIA ECF
The Honorable James Donato
U.S. District Court – Courtroom 11
450 Golden Gate Avenue, 19th Floor
San Francisco, CA 94102

Re:    Milan v. Clif Bar & Co., No. 18-cv-02354-JD (N.D. Cal.), Opposition to Plaintiffs’ Motion to Compel
       Supplemental Responses to Request for Production 26

Dear Judge Donato:

Pursuant to the Court’s Order dated April 27, 2020 (Dkt. 62), Defendant Clif Bar & Company (“Clif Bar”)
respectfully submits this letter in response to Plaintiffs’ Motion to Compel Supplemental Responses to
Request for Production 26: “[f]or each ACCUSED PRODUCT, DOCUMENTS sufficient to show the
product’s exact formulation (i.e., including the exact amount of each ingredient in the product) during the
CLASS PERIOD, including any changes thereto.” (Dkt. 57.) Clif Bar objects to producing responsive
documents because the request seeks “the exact amount” of every ingredient in every product, which
information constitutes Clif Bar’s highly confidential, proprietary and trade secret product formulations.
Plaintiffs have offered no credible explanation for why this information is likely to lead to the discovery of
admissible evidence. Plaintiffs’ request is harassment and the motion should be denied.

The gravamen of the Complaint is that nutrition claims like “Nutrition for Sustained Energy,” “No High-
Fructose Corn Syrup,” and “Nourishing Kids in Motion” (all objectively true and not disputed by Plaintiffs)
caused Plaintiffs to infer that the products are “healthy.” Compl., ¶¶ 128, 135, 157; Dkt. 1. Plaintiffs
assert that the product labels are misleading because the products are supposedly “unhealthy” due to
allegedly high amounts of sugar, for which proposition they rely on the amount of sugars disclosed on the
product labels in the “Nutrition Facts” panel. Id., ¶¶ 193-94. Plaintiffs’ request for the “exact amount” of
each ingredient (not nutrient) is therefore completely irrelevant because all of the information for
Plaintiffs’ claims and Clif Bar’s defenses is found on the challenged products’ labels, including all
ingredients listed in the order of predominance by weight, and the amount of nutrients such as sugars,
protein, in short, all nutrition information required by federal law.

Nevertheless, Plaintiffs have not articulated one reason why they need to know the exact amount of
ingredients such as brown rice syrup, organic rolled oats, and soy protein isolate, or any other ingredient
beyond the information on the label. It is undisputed that the product labeling correctly discloses the
ingredients in the order of predominance by weight, and essential nutritional information, including grams
of sugar, in compliance with federal law. See 21 C.F.R. § 101.9. This is not a case about whether a
certain ingredient is present, and there is no dispute as to the amount of sugars in the challenged
products.

Plaintiffs contend that “[t]he formulation of the products is relevant to whether the challenged health and
wellness claims are truthful and not misleading.” In support, Plaintiffs offer Clif Bar’s arguments in its
motion to dismiss that the challenged products are healthy because they “contain a variety of nutritious
ingredients.” Dkt. 19-1 at 12. However, Clif Bar did not rely on a specific formula or quantity of
ingredients in making this argument, but rather, on the nutrient content claims on the front of the label
and in the familiar “Nutrition Facts” on the back label. That Clif Bar mentioned this information does not
entitle Plaintiffs to the products’ underlying trade secret formulas. Plaintiffs’ reliance on Krommenhock v.
               Case 3:18-cv-02354-JD Document 68 Filed 05/11/20 Page 2 of 3




Hon. James Donato
May 11, 2020
Page 2


Post is similarly inapposite. Post’s First Amendment arguments were based on “truthful information
about specific ingredients and nutritional attributes” stated on the labels. Krommenhock v. Post Foods,
LLC, Case No. 16-cv-04958-WHO, 2020 WL 1139582, *9 (N.D. Cal. Mar. 9, 2020); see generally Post
MSJ, Dkt. 163.

Clif Bar’s product formulations are one of its most valuable assets and are indisputably protected trade
secrets. These formulations have never been disclosed publicly or in litigation, with or without a
protective order. Clif Bar has spent extensive time and resources over 30 years developing unique
product formulations that have made it a leader in the energy/nutrition bar category. Clif Bar has taken
significant precautions to prevent their disclosure, such as strictly limiting the number of people who have
access to the information to only those who need to know, and saving the formulations on a secure
server. Disclosure of Clif Bar’s recipes would substantially harm Clif Bar because a competitor could
replicate Clif Bar’s unique taste, texture, and nutrition profile.1 Clif Bar’s product formulations thus easily
qualify as trade secrets. See Cal. Civ. Code § 3426.1 (defining “trade secret” to include a formula).

Plaintiffs claim that the Protective Order (Dkt. 43) will protect these trade secrets, but the law requires
more. The Ninth Circuit has held that “a disclosure of trade secrets will be required only where such
disclosure is relevant and necessary to the prosecution or defense of a particular case.” Hartley Pen Co.
v. U.S. Dist. Ct. for S. Dist. Cal., 287 F.2d 324, 330 (9th Cir. 1961) (emphasis added). If the party seeking
production does not “show both the relevance of the requested information and the need for the material
in developing its case, there is no reason for the discovery request to be granted.” AECOM Energy &
Constr., Inc. v. Ripley, 2018 WL 4705914, *3 (C.D. Cal. April 26, 2018) (emphasis added); Hartley, 287
F.2d at 331 (burden rests “upon the party seeking disclosure to establish that the trade secret sought is
relevant and necessary to the prosecution or defense of the case before a court is justified in ordering
disclosure.”). This analysis applies even when there is a protective order in place. Monster Energy Co. v.
Vital Pharm., Inc., 2019 U.S. Dist. LEXIS 228379, *6 (C.D. Cal. Oct. 16, 2019).

Plaintiffs have failed to meet their burden. Plaintiffs do not dispute that Clif Bar’s product formulas are
trade secrets. Clif Bar should not have to risk the substantial value of these trade secret assets when
Plaintiffs’ counsel cannot show relevance and necessity.

As to relevance, Plaintiffs contend that defendants will sometimes argue that variations in product
formulations make class treatment improper. Plaintiffs then claim that should Clif Bar make such an
argument, they would need the product formulations to determine “whether subclasses may be
appropriate for some products.” Plaintiffs’ speculation is just that. Clif Bar’s defense is not based on its
trade secret product formulas, but what is disclosed on the labels. Moreover, Plaintiffs’ cited cases do
not support creating sub-classes on the basis of exact amounts of ingredients. See Lopez v. G.A.T.
Airline Ground Support, Inc., 2010 WL 3633177, *4 (S.D. Cal. Sept. 13, 2010) (discussing Rule 23
typicality for wage and hour claims); Moore v. Ulta Salon, Cosmetics & Fragrance, Inc., 311 F.R.D. 590,
610 (C.D. Cal. 2015) (same); In re Seagate Tech. LLC, 326 F.R.D. 223, 246 (N.D. Cal. 2018) (explaining
differences among defendant’s external drive models); Rivera v. Bio Eng’red Supplements & Nutrition,
Inc., 2008 WL 4906433, *3-4 (C.D. Cal. Nov. 13, 2008) (denying certification due to material differences
in state laws); Brown v. Abercrombie & Fitch Co., 2015 WL 9690357, *18 (C.D. Cal. July 16, 2015)
(certifying sub-class on evidence of common employment practice). Here, any defense based on
product variation would go to whether the products Plaintiffs bought are “substantially similar” to the other


1
       Clif Bar would be happy to file a declaration to support these facts if the Court allows it.
                 Case 3:18-cv-02354-JD Document 68 Filed 05/11/20 Page 3 of 3




Hon. James Donato
May 11, 2020
Page 3


products they are challenging. The information needed to make this determination is disclosed on the
product labels. Similarly, Plaintiffs’ additional argument that “formulation consistency” is “relevant to
whether class members can accurately ‘recall whether they bought [the challenged product]’” is absurd.
The cases cited by Plaintiffs related to whether class members could sufficiently identify products
purchased from information on the label due to rolling label changes. See Brown v. Hain Celestial Grp.,
Inc., 2014 WL 6483216, *10 (N.D. Cal. Nov. 18, 2014). These issues were not impacted by the product
formulations.

Plaintiffs seek to discover Clif Bar’s most valuable assets because Clif Bar might raise a defense where
this information would be necessary, but Plaintiffs articulate no such defense, and their conclusory
assertions are insufficient under Hartley Pen, cited supra. Plaintiffs cited Nutrition Distrib. LLC v. PEP
Research, LLC, 2018 WL 1245052, *6 (S.D. Cal. Mar. 9, 2018) and Clay v. Cytosport, Inc., 2016 WL
6082314, *7 (S.D. Cal. Oct. 18, 2016), but these are distinguishable and neither involved trade secret
objections. In Nutrition, defendants had agreed to produce formulas but then claimed the documents
were lost. Id., *3. There was no dispute over relevancy or trade secret status. In Clay, the plaintiffs
alleged that the products did not contain the quantity of protein advertised and that defendant falsely
advertised that its products contained L-Glutamine. Id., *1. The composition of the products was directly
at issue and essential to the claims. Here, Plaintiffs’ claims against Clif Bar are based on the sugar
content of the products. Compl. ¶¶ 218-82, Dkt. 1. Unlike in Clay, the declared sugar information is
undisputed and none of Plaintiffs’ claims or Clif Bar’s defenses relies on specific ingredient quantities not
otherwise disclosed on the labels.

Finally, Plaintiffs’ proposed “compromises” to resolve this dispute are a red herring. Plaintiffs asked Clif
Bar to give up defenses unrelated to the product formulas, by stipulating for example, that Clif Bar “would
not argue that the Clif bars’ other ingredients render the challenged claims truthful or not misleading.”
This goes far beyond Clif Bars’ product formulations. Were Clif Bar to agree to this proposal, Plaintiffs
would argue that Clif Bar would be unable to mention that the products contain oats—an undisputed
fact—which provides complex carbohydrates as nutrients to consumers, as reflected in the Nutrition
Facts panel. Whether the accurately disclosed carbohydrate nutrient was derived from two grams of
oats or ten grams of the oats ingredients, has no bearing on the claims or defenses in this case.

In sum, Plaintiffs have challenged Clif Bar’s products based on information present on the product labels.
Plaintiffs have failed to show that the precise quantity of the various ingredients to be relevant or
necessary to establish any claim or defense. Failing to carry their burden to compel disclosure of highly
confidential and trade secret information, Plaintiffs’ motion should be denied.

Respectfully submitted,




Christopher Van Gundy
for SHEPPARD, MULLIN, RICHTER & HAMPTON LLP

Counsel for Defendant Clif Bar & Co.


SMRH:4810-7409-3244.2
